EXHIBIT 10.4

AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 4

THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 4
(hereinafter, this “Amendment”) is executed as of November 11, 2016 (the
“Amendment Effective Date”) and is by and among VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership (together with its successors and
assigns, “Lessor”), and KINDRED HEALTHCARE, INC., a Delaware corporation
formerly known as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE OPERATING,
INC., a Delaware corporation formerly known as Vencor Operating, Inc.
(“Operator”; Operator, jointly and severally with Kindred and permitted
successors and assignees of Operator and Kindred, “Tenant”).

RECITALS

 

  A. Lessor and Tenant have heretofore entered into that certain Second Amended
and Restated Master Lease Agreement No. 4 (such agreement, as heretofore
amended, is herein referred to as “ML4”) dated as of April 27, 2007 (each
capitalized term that is used in this Amendment and not otherwise defined shall
have the same meaning herein as in ML4).

 

  B. Contemporaneously herewith, Lessor and Tenant are entering into that
certain Second Amended and Restated Master Lease Agreement No. 5 (such
agreement, as it may hereafter be amended, renewed, supplemented, extended or
replaced from time to time, is herein referred to as “ML5”) dated as of the
Amendment Effective Date.

 

  C. Contemporaneously herewith, Lessor and Tenant are entering into that
certain Agreement Regarding Master Leases No. 3 (such agreement, as it may
hereafter be amended, renewed, supplemented, extended or replaced from time to
time, is herein referred to as “ARML No. 3”) dated as of the Amendment Effective
Date.

 

  D. Lessor and Tenant desire to amend ML4 on the terms described in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby agree as follows:

1. Transfer of ML4 Subject Facilities to ML5. In the case of any Subject
Facility(ies) (as defined in ARML No. 3) that is (are) demised under ML4 (for
the purposes of this Amendment, all references to Subject Facility(ies) shall
refer exclusively to Subject Facility(ies) that is (are) demised under ML4), in
the event that ML4 has not terminated as to such Subject Facility(ies) in
accordance with the terms of ARML No. 3 by on or prior to April 30, 2018, then,
automatically as of April 30, 2018 and without further action of the parties,
each such Subject Facility shall be added as an additional Leased Property under
ML5 and be removed from ML4, and all of the terms and conditions of ML5 shall
govern each such Subject Facility (including, without limitation,
Section 25.1.13 of ML5), subject to the following additional terms and
conditions:

1.1. Relative to each such Subject Facility, the “Base Patient Revenues”
relating thereto for purposes of ML5 shall be as set forth in ML4 and the amount
of the Base Patient Revenues relating to such Subject Facility as set forth in
Schedule 2.1A of ML4 shall be added to Schedule 2.1A of ML5.



--------------------------------------------------------------------------------

1.2. Each such Subject Facility shall be added to the Number 1 and 4 Portfolio
for purposes of ML5 and the calculation of Base Rent, and shall be reflected as
part of Portfolio #4 on Exhibit B to ML5.

1.3. Relative to each such Subject Facility, the Commencement Date shall be the
same under ML5, and in Exhibit B to ML5, as it is under the terms of ML4.

1.4. If such Subject Facility is subject to an Existing Ground Lease, such
Existing Ground Lease shall also be an Existing Ground Lease under ML5 and the
description thereof in ML4 shall be added to Schedule 2.1C of ML5.

1.5. Each such Subject Facility shall be treated as one of the Master Lease
Leased Properties under ML5.

1.6. The ML Leases, as such term is defined in ML5, shall include any lease that
derives from ML4 or from ML5, as in effect on the date of the transfer of the
applicable Subject Facility(ies) from ML4 into ML5.

1.7. Each such Subject Facility shall have allocated thereto, in Exhibit C to
ML5 and for purposes of setting Transferred Property Percentages and other
purposes under ML5, the amount of Base Rent that was applicable to such Subject
Facility under ML4 as of the date of the transfer of the applicable Subject
Facility(ies) from ML4 into ML5.

1.8. Relative to the transfer of Subject Facilities into ML5, any rental
escalations that are required under ML5 to be made on the May 1 immediately
following the date of any such transfer shall be made on such May 1, in the full
amount required as if each such Subject Facility had been under ML5 for a full
year, notwithstanding that the period from the date of such transfer to such
succeeding May 1 may be less than one full year.

1.9. Schedule 7.2.8, Schedule 16.1(m)A, Schedule 16.1(m)B and Schedule 40.12 of
ML5 shall have added thereto any information relative to each such Subject
Facility that is included in the corresponding schedules of ML4.

1.10. The Section 7.2.7(m) Number under ML5 shall not be changed on account of
the transfer of Subject Facilities from ML4 into ML5.

1.11. Relative to Section 13.1.4(ii)(1) of ML5, the date that shall be
applicable to such Subject Facility, upon the transfer of Subject Facilities
from ML4 into ML5, shall be April 27, 2007.

 

2



--------------------------------------------------------------------------------

1.12. If such Subject Facility participates in any IGT Program pursuant to that
certain Agreement Regarding Master Leases dated as of September 30, 2013 between
Lessor and Tenant, the documentation relating thereto shall be subject to the
terms of Section 25.6 of ML5 and, without limitation of the foregoing, Lessor
and Tenant acknowledge and agree that (i) prior to the Amendment Effective Date,
Lessor and Tenant entered into an Agreement and Consent to Sublease dated as of
December 31, 2013 with Hancock Regional Hospital (such instruments, as it may
have been amended prior to the Amendment Effective Date, is herein referred to
as the “Existing IGT Agreement”), and (ii) notwithstanding the transfer of
Subject Facilities into ML5, the Existing IGT Agreement shall remain in full
force and effect and, for purposes of, and as used in, such Existing IGT
Agreement, the “Master Lease” and “Lease Guaranty” referred to in such Existing
IGT Agreement shall mean and refer to, respectively, ML5 and the Lease Guaranty
that Kindred Nursing Centers Limited Partnership has delivered, or will be
delivering, with respect to ML5 and the Subject Facilities affected by the
Existing IGT Agreement (and, without limitation of the foregoing, Lessor and
Tenant acknowledge and agree that their intention relative to the Existing IGT
Agreement remains as set forth in the last sentence of Section 3.2 of the
Existing IGT Agreement (relating to the amount to be received by Lessor in each
Lease Year of the Sublease referenced in the Existing IGT Agreement)).

1.13. Contemporaneously with transfer of Subject Facilities from ML4 into ML5,
Tenant shall cause to be delivered to Lessor a Lease Guaranty relative to such
Subject Facility and ML5 as required under Section 40.12 of ML5.

The above described transfers of Subject Facilities into ML5 shall be
self-operative, but, upon the written request of Lessor or Tenant to the other
party, Lessor and Tenant shall memorialize, in an instrument reasonably
acceptable to Lessor and Tenant, the amendments and changes to ML5 resulting
from such transfers.

2. Additional Amendments. Effective as of the Amendment Effective Date, ML4 is
hereby amended as follows:

2.1. Section 7.2.7(m) is hereby deleted in its entirety from ML4.

2.2. Section 16.1 of ML4 is hereby amended to add thereto, after
Section 16.1(w), a new Section 16.1(x) as follows: “if any Event of Default
shall have occurred under any of the other Leases and/or that certain Second
Amended and Restated Master Lease Agreement No. 5 dated as of November 11, 2016,
as amended, renewed, supplemented, extended or replaced from time to time from
time to time (“Master Lease No. 5”) or any lease that derives from any of the
foregoing leases or this Lease (other than any such lease with an Unaffiliated
Entity (as such term is defined in Master Lease No. 5)).”

2.3. Section 19.1 of ML4 is hereby amended to add thereto, immediately prior to
Example 1 contained therein, the following additional provision:
“Notwithstanding the foregoing provisions, it is further agreed by Lessor and
Tenant that Tenant shall not have any right to

 

3



--------------------------------------------------------------------------------

renew this Lease with respect to any Leased Property, but, as to any Leased
Property that becomes part of, and is assigned to, Renewal Group number 2 as
provided in Section 19.6 of such Master Lease No. 5, Tenant shall have the
renewal rights relative to all, but not less than all, of such Renewal Group
number 2 (including any such Leased Property that has become part of, and been
assigned to, such Renewal Group number 2 as provided in such Section 19.6) that
are described above.”

2.4. For the avoidance of doubt, Lessor and Tenant acknowledge and agree that
the provisions of Article XXV of ML5 are not applicable to ML4 and, without
limitation of the foregoing, until the ARML No. 3 Payment Date (as defined in
ML5), the provisions of Article XXV of ML4 shall continue to apply and be in
full force and effect.

2.5. Lessor and Tenant acknowledge and agree that (a) pursuant to ML5, ML4 is
being terminated as to certain hospitals and such hospitals are, as of the
Amendment Effective Date, becoming Leased Properties under ML5, (b) such
deletions from ML4 shall be deemed to have occurred pursuant to the terms of
Section 40.16 of ML4 and (c) on account of such deletions, the Base Rent under
ML4 is, as of the Amendment Effective Date, equal to Four Million Three Hundred
Fifty Thousand Seven Hundred Forty-Nine and 42/100 Dollars ($4,350,749.42) per
annum.

2.6. Exhibit C to ML4 is amended and restated in its entirety to read as set
forth in Attachment 1 attached to and made a part of this Amendment.

3. Certain Lessor Costs. Tenant shall pay, as Additional Charges, on behalf of
Lessor, or reimburse Lessor for, any and all actual, reasonable, and documented
third party out-of-pocket costs or expenses paid or incurred by Lessor,
including, without limitation, reasonable attorneys’ fees, in connection with
the negotiation, execution and delivery of this Amendment.

4. Conflict; Unified Commercial Operating Lease. In the event of a conflict
between ML4 and this Amendment, this Amendment shall control in all events.
Except as set forth in this Amendment, ML4 shall remain in full force and
effect. It is acknowledged and agreed that, except as otherwise expressly
provided herein or in ML4, the inclusion of each of the Leased Properties on a
continuing basis in ML4 is an essential element of the leasing transaction
described in ML4 for Lessor, and that, except as otherwise expressly provided
herein or in ML4, Lessor shall not be obligated and may not be required to lease
to Tenant less than all of the Leased Properties demised pursuant to ML4. It is
further acknowledged and agreed that ML4 is not a residential lease within the
meaning of the U.S. Bankruptcy Code, as amended, and that ML4 is an operating
lease, and not a capital lease, for all accounting, tax and legal purposes.

5. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, and signature pages may be delivered by facsimile or electronic
mail, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

6. Integration. This Amendment and ML4 contain the entire agreement between
Lessor and Tenant with respect to the subject matter hereof. No representations,
warranties or agreements have been made by Lessor or Tenant except as set forth
in this Amendment and ML4.

7. Severability. If any term or provision of this Amendment is to be invalid or
unenforceable, such term or provision shall be modified as slightly as possible
so as to render it valid and enforceable; if such term or provision, as
modified, shall be held or deemed invalid or unenforceable, such holding shall
not affect the remainder of this Amendment and same shall remain in full force
and effect.

8. Subject to Law. This Amendment was negotiated in the State of New York, which
State the parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. In all respects, the law of the State of
New York shall govern the validity of and enforceability of the obligations of
the parties set forth herein, but the parties hereto will submit to jurisdiction
and the laying of venue for any suit on this Amendment in the Commonwealth of
Kentucky.

9. Waivers. No waiver of any condition or covenant herein contained, or of any
breach of any such condition or covenant, shall be held or taken to be a waiver
of any subsequent breach of such covenant or condition, or to permit or excuse
its continuance or any future breach thereof or of any condition or covenant
herein.

10. Binding Character. This Amendment shall be binding upon and shall inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

11. Modification. This Amendment may be only be modified by a writing signed by
both Lessor and Tenant.

12. Forbearance. No delay or omission by any party hereto to exercise any right
or power accruing upon any noncompliance or default by any other party hereto
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.

13. Headings and Captions. The headings and captions of the sections of this
Amendment are for convenience of reference only and shall not affect the meaning
or interpretation of this Amendment or any provision hereof.

14. Gender and Number. As used in this Amendment, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

15. Coordinated Disclosures. The parties hereto shall cooperate with respect to
any disclosures of information concerning this Amendment and the transactions
contemporaneous herewith, and shall share such disclosures with the other
parties a reasonable period of time prior to making such disclosures in order to
facilitate such cooperation.

 

5



--------------------------------------------------------------------------------

16. Authority. The parties represent and warrant to each other that each of
them, respectively, has full power, right and authority to execute and perform
this Amendment and all corporate action necessary to do so has been duly taken.
In order to induce Lessor to enter into this Amendment, Tenant hereby represents
and warrants to Lessor that Tenant’s entry into this Amendment does not require
that any consent or approval first be obtained from any lender of Tenant or its
Affiliates.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc. By:  

/S/ CRISTINA E. O’BRIEN

Name:   Cristina E. O’Brien Its:   Vice President, Real Estate Counsel TENANT:
KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation formerly known as
Vencor Operating, Inc. By:  

/S/ CRISTINA E. O’BRIEN

Name:   Cristina E. O’Brien Its:   Vice President, Real Estate Counsel

LESSOR: VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership By:  
Ventas, Inc., a Delaware corporation, its general partner   By:  

/S/ BRIAN K. WOOD

  Name:   Brian K. Wood   Its:   Senior Vice President and Chief Tax Officer

 

7



--------------------------------------------------------------------------------

ATTACHMENT 1

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

Master Lease Agreement No. 4

 

     Facility
ID   

Name

   Base Rent as of
11/11/2016      Transferred Property
Percentage as of
11/11/2016  

1

   146    Rose Manor Healthcare Center      1,193,516.16         27.43243 % 

2

   209    Valley View Health Care Center      1,343,516.12         30.88011 % 

3

   225    Aspen Park Healthcare      737,392.14         16.94862 % 

4

   350    Valley Gardens Health Care & Rehabilitation Center      1,076,325.00
        24.73884 %          

 

 

    

 

 

 

Total

   $ 4,350,749.42         100.00000 %          

 

 

    

 

 

 

 

8